Corrected Notice of Allowance
 	This Notice of Allowance is corrected to add new claim 79 added in the 3/17/21 Amendment, entered with the filing of the 4/19/21 RCE.

Request for Continued Examination

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 4/19/21 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/21 has been entered.

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 	Claims 25-77 are canceled.

	This application is in condition for allowance except for the presence of claims 25-77, directed to an invention nonelected without traverse. Accordingly, claims 25-77 have been canceled.  MPEP 821.02

Reasons for Allowance
	Claims 1-8, 10-24, and 79 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.  


    PNG
    media_image1.png
    246
    626
    media_image1.png
    Greyscale
Claim Interpretation
 	The claims are interpreted in light of the teachings of the specification.  To interpret the present claims as an example, Applicants’ specification teaches, with reference to Fig.2, that the elements of claim 1 include:  	A system 100 Fig.1 for treating a tissue site, comprising: 		a dressing bolster 114 comprising a first side 120, a second side 122, and a periphery 121 Fig.2 [0028];  		a comfort layer 124 comprising a first side 126 and a second side 128, the first side of the comfort layer coupled to the second side 122 of the dressing bolster 114 Fig.2 [0034]; wherein a portion of the second (lower) side of the comfort layer 124 Fig.2 is configured to directly contact the tissue site 102/174 Fig.2 [0050],ll.7-8;  		an interface seal 130 coupled to the second (lower/proximal) side 122 of the comfort layer 124 Fig.2 [0039];  		a base layer 132 comprising a base layer flange 152 configured to be coupled to the dressing bolster 114 and to extend beyond the periphery of the dressing bolster 114 Fig.2 [0053];  		a sealing member 116 configured to cover the dressing bolster and to create a sealed space 119 relative to the tissue site 102 Fig.2 [0021]; and 		a reduced-pressure source 144 configured to be coupled in fluid communication with the sealed space 119 Fig.1 [0022].

    PNG
    media_image2.png
    475
    694
    media_image2.png
    Greyscale
 	The closest prior art of record is Coulthard (US 2015/0119833 A1) and Jaeb (US 2009/0227969 A1).  	As to independent claim 1, Coulthard discloses a system 102 for treating a tissue site [0024]-[0053] Figs.1-8, comprising:
 	a dressing bolster 120 (as interface manifold 120 Fig.1 with upper and lower sides and periphery Fig.1 [0026],ll.2-3,8-45);
	a sealing member 140 [0045]-[0047] configured to cover the dressing bolster 120 [0050],ll.14-17 and to create a sealed space 172 (enclosure 172 [0045],ll.8,4-8) relative to the tissue site 104 [0045],ll.14-17; and 
 	a reduced-pressure source 128 configured to be coupled in fluid communication with the sealed space Fig.1 [0055],ll.1-9.


    PNG
    media_image3.png
    384
    601
    media_image3.png
    Greyscale
 	Jaeb teaches a system for treating a tissue site (Abstract), comprising:  	a dressing bolster 220 comprising a first (upper) side, a second (lower) side, and a periphery (as interface layer 220 Fig.2 [0045]); wherein the second side is configured to directly contact the tissue site 108 Fig.2 [0048],ll.1-2;   	a sealing member 244 Fig.2 configured to cover the dressing bolster 220 Fig.2,3 [0095],ll.4-6 and to create a sealed space relative to the tissue site 108 Fig.2,3 [0095];
 	a base layer 222 (seal layer 222) Fig.2 coupled to and extending beyond the periphery of the bolster 220 Fig.2 [0087]-[0088]; and
 	a reduced-pressure source 110 Fig.2 [0420],ll.5 configured to be coupled in fluid communication with the sealed space Fig.2 [0042],ll.5-7,[0042]-[0043].

 	However, Coulthard and/or Jaeb fail to teach or fairly suggest wherein the system comprises:	a comfort layer comprising a first (upper) side and a second (lower) side, the first side of the comfort layer coupled to the second (lower) side of the dressing bolster; wherein a portion of the second (lower) side of the comfort layer is configured to directly contact the tissue site;	an interface seal coupled to the second (lower) side of the comfort layer; and	a base layer comprising a base layer flange configured to: be coupled to the dressing bolster; and to extend beyond the periphery of the dressing bolster.  	
	As presented on pages 11-13 of the 3/17/21 Amendment, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Coulthard and/or Jaeb, and one of skill would have not been motivated to, provide the above combination.  In particular, Coulthard and Jaeb teach a dressing bolster (120 or 220) that directly contacts the tissue site (instead of a comfort layer as claimed), and also does not teach or fairly suggest the combination of:  		a comfort layer below the dressing bolster having a first side (upper) that is coupled to the second/lower side of the bolster layer and that contacts the tissue site; 		an interface seal coupled to the second/lower side of the bolster; and 		a base layer comprising a base layer flange that extends beyond the periphery of the dressing bolster.    	One of skill would not have been motivated to modify the teachings of Coulthard and/or Jaeb to provide the recited comfort layer, interface seal, and base layer, where Coulthard and/or Jaeb fail to teach or fairly suggest these elements as recited in claim 1.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781